Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art rejections from the previous office action were overcome by the amendment filed June 2, 2022 (see Interview Summary of March 29, 2022 for reasons), the closest reference found directed to the new claim language is the Massold reference (2012/0074120), however, this reference does not give reasons as to why the embedded heating element does not run from a first terminal end to a second terminal end of the core, nor does this reference teach a core or the multiple layer insulated structure of applicant’s claimed invention, and there would be no motivation to modify a simple tube intended for use in a car (for example for wiper fluid) to have extra layers which would only make it too expensive for its intended use.  There likewise is no suggestion to combine its teachings with the base reference to Pagnella since there is no disclosed advantage to providing a heating element that does not run from terminal end to terminal end of the hose and leaves an unheated section, other than hindsight, and such would also appear to destroy the reference to Pagnella since such requires the heating element to run end to end not only for electrical connection continuity, but also to insure the material inside the hose stays above a certain temperature to insure it does not solidify, and it would appear modification to leave an unheated section at an end would have the potential to destroy the reference and its intended use since the material inside the hose could not be kept at an elevate temperature at one end, and there would be additional electrical modifications needed to the hose which would not be obvious.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”